Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
	Examiner called Applicant and proposed amendment for allowance purpose. Examiner recommended moving limitations of claim 7 to independent claims 1 & 9 and clarify the word a current key. Examiner further recommended amendment to claim 9 by adding the word “hardware” in front of the word processor to avoid any potential 101 structural issue.  
Examiner also recommended to rewrite claim 17 in independent form including all limitations of claim 1 as well as including the proposed amendment part  and add the words “non-transitory” in front of computer readable storage medium to avoid potential signal issue. The Applicant agreed to consider the recommendations and get back asap possible with a response.
Subsequently the Applicant email the proposed amendment as recommended by Examiner and later on authorized Examiner to cancel claim 15.
The case has now been placed in allowable condition.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

AMENDMENTS TO THE CLAIMS:
          The following listing of claims will replace all prior versions and listings of claims in this application.
	1. (Currently Amended) A method for electronic signature, comprising:
obtaining a hash value of a first key created for a user and a user identifier of the user;
generating a key certificate of the first key based on the obtained hash value, the user identifier and a current key currently used by the user;
recording the key certificate on a public medium, wherein the public medium is configured to ensure information published thereon being not tampered with;
signing a file with the first key and recording a resulting file signature and the file on the public medium; and
recording the first key on the public medium only after the file is already on the public medium, wherein recording the first key on the public medium only after the file is already on the public medium further comprises:
	after the file is already on the public medium, signing a message indicative of that the first key is no longer used in signing a file with the first key and
	 recording a resulting message signature and the message on the public medium; and
			recording the first key on the public medium.

3. (Original) The method for electronic signature of claim 1, wherein the public medium is a bulletin board operated by a trusted third party.
4. (Original) The method for electronic signature of claim 1, wherein the public medium is a write-only database, and wherein each data block written into the write-only database is irrevocable, and a consensus is reached among all users.
5. (Original) The method for electronic signature of claim 1, wherein the number of the file is one.
6. (Original) The method for electronic signature of claim 1, wherein recording the first key on the public medium only after the file is already on the public medium further comprises:
after the file is already on the public medium, signing a message indicative of the number of the files with the first key and recording a resulting message signature and the message on the public medium; and
recording the first key on the public medium.
7. (Canceled)
8. (Original) The method for electronic signature of claim 1, further comprising verifying the key certificate prior to signing a file with the first key.
9. (Currently Amended) An apparatus for electronic signature, comprising a public medium and a hardware processor, wherein the public medium is configured to ensure information published thereon being not tampered with, and the hardware processor is configured to:
obtain a hash value of a first key created for a user and a user identifier of the user;
generate a key certificate of the first key based on the obtained hash value, the user identifier, and a current key currently used by the user;
record the key certificate on the public medium;
sign a file with the first key and record a resulting file signature and the file on the public medium; and
record the first key on the public medium only after the file is already on the public medium, wherein recording the first key on the public medium only after the file is already on the public medium further comprises:
after the file is already on the public medium, signing a message indicative of that the first key is no longer used in signing a file with the first key and recording a resulting message signature and the message on the public medium; and
recording the first key on the public medium.
10. (Original) The apparatus for electronic signature of claim 9, wherein the public medium is a blockchain.
11. (Original) The apparatus for electronic signature of claim 9, wherein the public medium is a bulletin board operated by a trusted third party.
12. (Original) The apparatus for electronic signature of claim 9, wherein the public medium is a write-only database, and wherein each data block written to the write-only database is irrevocable, and a consensus is reached among all users.
13. (Original) The apparatus for electronic signature of claim 9, wherein the number of the file is one.
14. (Original) The apparatus for electronic signature of claim 9, wherein recording the first key on the public medium only after the file is already on the public medium further comprises:
after the file is already on the public medium, signing a message indicative of the number of the files with the first key and recording a resulting message signature and the message on the public medium; and
recording the first key on the public medium.
15. (Cancelled) 


16. (Original) The apparatus for electronic signature of claim 9, wherein the processor is further configured to verify the key certificate prior to signing a file with the first key.
17. (Currently Amended) A non-transitory machine readable storage medium having a computer program stored thereon, wherein the computer program, when executed by a hardware processor, performs operations of:
obtaining a hash value of a first key created for a user and a user identifier of the user;
generating a key certificate of the first key based on the obtained hash value, the user identifier and a current key currently used by the user;
recording the key certificate on a public medium, wherein the public medium is configured to ensure information published thereon being not tampered with;
signing a file with the first key and recording a resulting file signature and the file on the public medium; and
recording the first key on the public medium only after the file is already on the public medium, wherein recording the first key on the public medium only after the file is already on the public medium further comprises:
after the file is already on the public medium, signing a message indicative of that the first key is no longer used in signing a file with the first key and recording a resulting message signature and the message on the public medium; and
recording the first key on the public medium.


Allowable Subject Matter

         Claims 1-6, 8-14 & 16-17 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1, 9 & 17, although the prior art of record teaches (such as, Noble (US20070038862) obtaining a hash value of a first key created for a user and a user identifier of the user; recording the key certificate on a public medium, wherein the public medium is configured to ensure information published thereon being not tampered with; none of the prior art, alone or in combination teaches recording the first key on the public medium only after the file is already on the public medium, wherein recording the first key on the public medium only after the file is already on the public medium further comprises: after the file is already on the public medium, signing a message indicative of that the first key is no longer used in signing a file with the first key and recording a resulting message signature and the message on the public medium; in view of other limitations of claims 1, 9 & 17.
	The closest prior art (patent publications) made of records are: 
Noble (US20070038862) teaches methods, systems and computer program products are provided for controlling the disclosure time of information by a publisher to one or more recipients. A trusted body generates an asymmetrical key pair for a specified date and time of disclosure with an encryption key and a decryption key. The trusted body provides a digital certificate signed with a private key of the trusted body providing the publisher with the encryption key prior to the specified date and time. The publisher uses the encryption key to encrypt data and a recipient obtains the encrypted data at any time prior to the specified date and time. The trusted body then makes the decryption key available to the recipient at or after the specified date and time.
Zinder (US20170005804) teaches an electronic resource tracking and storage computer system is provided that communicates with a distributed blockchain computing system that includes multiple computing nodes. The system includes a storage system, a transceiver, and a processing system. The storage system includes an resource repository and transaction repository that stores submitted blockchain transactions. A new resource issuance request is received, and a new resource is added to the resource repository in response. A new blockchain transaction is generated and published to the blockchain. In correspondence with publishing to the blockchain, the transaction storage is updated with information that makes up the blockchain transaction and some information that was not included as part of the blockchain transaction. The transaction storage is updated when the blockchain is determined to have validated the previously submitted blockchain transaction. 
 Trepstra (US20120250865) teaches a method that includes providing encrypted information to a plurality of receiving devices, and transmitting by one of a multicast and broadcast a release key to the plurality of receiving devices to enable access to the encrypted information, wherein the release key is received at or about the same time by the plurality of receiving devices. The release key may be transmitted and or received over a multicast or broadcast network. The release key may be transmitted and/or over a distributed network. The transmission of the release key may be synchronized using a timing mechanism. 
Ansari (US20170220815 as mentioned in IDS dated 4/20/2020) teaches an information computer system that is provided for securely releasing time-sensitive information to recipients via a blockchain. A submitter submits a document to the system and a blockchain transaction is generated and submitted to the blockchain based on the document (e.g., the document is included as part of the blockchain transaction). An editor may edit the document and an approver may approve the document for release to the recipients. Each modification and/or approval of the document is recorded as a separate transaction on the blockchain where each of the submitter, editor, approver, and recipients interact with the blockchain with corresponding unique digital identifiers--such as private keys.
GU JUN (CN106789041 B- as mentioned in IDS 4/20/2020- machine translation attached) discloses a kind of credible block chain method of decentralization certificate, the first block of block chain is generated by system, and block chain is added to system application in user A, and the public key of oneself and personally identifiable information are digitally signed with private key and submit to system verifying. It is verified rear system private-key digital signature, carries out publicity. When block chain will be added in user B, the public key of oneself and personally identifiable information are digitally signed by user B to user's A application, user B with private key, submit to user A verifying. It is verified rear user A private-key digital signature, carries out publicity. When having new user that block chain is added again, any bit existing subscriber into block chain applies for that after being verified, the block chain can be added in new user. Method of the invention, as long as user trusts some user in block chain, so that it may ensure the other users that this user is confirmed, user can obtain the public key of any object in block chain from publicity column, give data encryption to the object.
 Youb (US20190080392) teaches a method for creating an asset-backed distributed ledger token representing a smart contract, the token being backed by a pledge of an illiquid form of a precursor or means of production of a commodity asset, comprising receiving a pledge of unrefined or pre-commodity asset, digitizing the unrefined commodity asset into fractional representations of the commodity asset using smart contracts on a distributed ledger network, and allowing account holders access to the perform transactions on the distributed ledger network to trade the fractional representations under the terms of the smart contract. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/           Primary Examiner, Art Unit 2497